UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Strategic Government Securities Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 33 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Information About Your Fund's Expenses 52 Tax Information 53 Advisory Agreement Board Considerations and Fee Evaluation 58 Board Members and Officers 64 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its interest-rate strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the interest rate strategy depends, in part, on the effectiveness and implementation of portfolio management's proprietary models. If portfolio management's analysis proves to be incorrect, losses to the fund may be significant, possibly exceeding the amounts invested in the futures contracts. The risk of loss is heightened during periods of rapid rises in interest rates. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. For the 12 months ended October 31, 2013, DWS Strategic Government Securities Fund posted a -3.46% total return, compared with the -0.82% return of its benchmark, the Barclays GNMA Index. At the close of the period, the fund's duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) stood at 4.9 years, compared with 5.7 years for the Barclays GNMA Index. "As 2013 progressed, the interest rate environment became a negative factor for bond prices overall." GNMA investors pay close attention to the direction of interest rates, as falling rates can lead to increased prepayments on underlying loans, while rising rates can lower prepayments and extend the expected duration of existing issues. As the fiscal period opened, the European debt crisis was beginning to recede to some degree as was concern for global markets. The U.S. Federal Reserve Board (the Fed) continued to provide support to the economy in the form of measures designed to produce extraordinarily low interest rates. U.S. fixed-income markets were focused primarily on the run-up to and aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Markets seemed to anticipate a reasonable resolution and credit-sensitive sectors continued their trend of outperformance. This "search for yield" theme on the part of investors remained in place following the resolution at year-end of the U.S. "fiscal cliff" crisis. Positive sentiment for risk assets was further supported by continued improvement in key housing and employment measures. As 2013 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the economy. Speculation increased over the extent to which the Fed would continue to support interest rates at recent levels. The negative sentiment intensified in late June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. In mid-September 2013, the Fed backed off of its earlier guidance, and suggested that the timing of its inevitable reduction in support for the bond market would continue to depend on overall conditions. The Fed cited the outlook for tight fiscal policy as a factor in its hesitancy to remove a source of support for the economy. Long rates eased in response, but still ended the fiscal period well above where they started. Yields on intermediate- and long-term U.S. Treasuries ended the period significantly higher, rising from historically low levels.Specifically, the two-year yield went from 0.30% to 0.33%, the five-year from 0.72% to 1.30%, the 10-year from 1.72% to 2.55%, the 20-year from 2.46% to 3.33% and the 30-year from 2.85% to 3.63%. Performance for GNMAs lagged over the 12 months ending October 31, 2013, as the asset class was impacted by a pickup in prepayment expectations for underlying mortgage pools as the housing market improved and mortgage rates remained relatively low by historical standards. In addition, GNMAs were impacted late in the period by expectations that the Fed would reduce its purchases of mortgage-backed securities. Positive and Negative Contributors to Performance For much of the period ending October 31, 2013, the fund was positioned with an overall duration and interest rate sensitivity above that of the benchmark. This stance was based in part on the Fed's messaging that its bond purchases would not be trimmed absent data indicating some combination of a return to healthy employment levels and above-target inflation. While these key indicators have not moved to a significant degree, the market reacted strongly to the Fed's guidance in June 2013 that a tapering in purchases could be imminent. The resulting sell-off in interest rates hurt our longer-duration stance. The fund has held a position in interest-only mortgage-backed securities designed to help protect against a potential rise in rates. These issues carry higher yields in order to compensate for the fact that their value is completely dependent on the anticipated stream of income rather than any principal to be returned. This position detracted from relative performance early in the period as some of these securities were impacted by an increase in prepayments, but then performed well late in the period on the rise in rates and slowing prepayments. We had avoided many of the most recently issued mortgage pools with very low overall coupons, as we believed they would perform poorly when the Fed eventually reduced its purchases. In addition, these pools are relatively long duration due to their lower vulnerability to prepayments, and we expect them to suffer as rate levels rise and investors move to shorter duration instruments with higher coupons. This positioning hurt performance for much of the period, but benefited the fund more recently as rates moved higher. GNMA securities in a nutshell Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowners' mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, principal for the mortgages underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. We have maintained a position in higher-coupon pools where we have reason to believe prepayments will remain modest. Most of our higher-coupon weighting is in "seasoned" (older than three years) GNMAs, many with lower average loan balances than the Index. As a result, these holdings have experienced relatively low prepayments while adding to the fund's income vs. lower coupons. In addition, some of these higher-coupon pools rose in value late in the period as investors began to value their lower durations. Finally, the fund's global tactical asset allocation ("GTAA") overlay detracted from performance during the period. GTAA is a quantitative strategy that seeks to identify relative values among the global bond, and currency markets, and then benefit from the disparities through investments in (but not limited to) futures, options and currency forwards. This strategy was eliminated from the fund in the second quarter of 2013. Outlook and Positioning We believe the market may have overreacted in June to the Fed's floating of a possible adjustment in monetary policy via reduced bond purchase levels, at least with respect to the timing of any such decision. The Fed has indicated that it will weigh employment conditions heavily in determining policy. Given continued improvement in employment and below-target inflation, there would not appear to be any substantive reason for the Fed to initiate anything approaching a rapid reversal in policy. The Fed's likely new chair, Janet Yellen, is widely viewed as unlikely to push for any such change in direction under current conditions. Given our outlook for modest growth and modest, deliberate changes to Fed policy, we expect mortgage rates will likely be range-bound for some time. As a result, we are comfortable with our focus on maximizing current income in the portfolio. At the same time, we are taking care to keep enough liquidity in the fund to reposition fairly quickly should higher current mortgage rates become a durable trend. We will continue to closely monitor Fed policy and various government proposals with the potential to increase prepayments. Portfolio Manager William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Quantitative easing entails the purchase of government securities from the market in an effort to increase money supply. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -3.46% 4.89% 4.09% Adjusted for the Maximum Sales Charge (max 2.75% load) -6.12% 4.31% 3.80% Barclays GNMA Index† -0.82% 5.38% 4.95% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -4.24% 3.95% 3.16% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -7.02% 3.78% 3.16% Barclays GNMA Index† -0.82% 5.38% 4.95% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -4.07% 4.11% 3.28% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -4.07% 4.11% 3.28% Barclays GNMA Index† -0.82% 5.38% 4.95% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/13 No Sales Charges -3.33% 5.06% 4.41% Barclays GNMA Index† -0.82% 5.38% 5.10% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -3.18% 5.11% 4.30% Barclays GNMA Index† -0.82% 5.38% 4.95% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 0.79%, 1.71%, 1.55%, 0.65% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on August 1, 2005. The performance shown for the index is for the time period of July 31, 2005 through October 31, 2013, which is based on the performance period of the life of Class S. † The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.49% and 2.44% for Class B and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 2.83% and 3.91% for Class B and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 99.1% Federal Home Loan Mortgage Corp., 7.0%, 10/1/2038 Federal National Mortgage Association: 4.0%, 9/1/2040 4.5%, 8/1/2041 Government National Mortgage Association: 3.0%, 9/15/2042 3.5%, with various maturities from 12/1/2041 until 3/20/2043 (a) 4.0%, with various maturities from 8/20/2030 until 5/20/2043 (a) 4.49%, 6/15/2041 4.5%, with various maturities from 6/20/2033 until 2/20/2042 4.55%, 1/15/2041 5.0%, with various maturities from 3/20/2029 until 7/20/2041 5.5%, with various maturities from 12/15/2024 until 5/20/2041 6.0%, with various maturities from 11/15/2028 until 5/15/2040 6.5%, with various maturities from 10/15/2024 until 3/20/2039 7.0%, with various maturities from 9/15/2035 until 2/15/2039 7.5%, with various maturities from 1/20/2027 until 6/20/2031 Total Mortgage-Backed Securities Pass-Throughs (Cost $1,363,278,176) Collateralized Mortgage Obligations 17.5% Fannie Mae Whole Loan, "IO2", Series 2007-W8, Interest Only, 6.0%, 9/25/2037 Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "CO", Series 3820, Principal Only, Zero Coupon, 3/15/2041 "PA", Series 4122, 1.5%, 2/15/2042 "BC", Series 4144, 2.5%, 12/15/2042 "KB", Series 4144, 2.5%, 12/15/2042 "PT", Series 3586, 2.676%*, 2/15/2038 "IY", Series 3955, Interest Only, 3.0%, 3/15/2021 "YI", Series 3936, Interest Only, 3.0%, 6/15/2025 "AI", Series 4016, Interest Only, 3.0%, 9/15/2025 "DI", Series 3952, Interest Only, 3.0%, 11/15/2025 "EI", Series 3953, Interest Only, 3.0%, 11/15/2025 "IO", Series 3974, Interest Only, 3.0%, 12/15/2025 "GI", Series 3985, Interest Only, 3.0%, 10/15/2026 "DI", Series 4010, Interest Only, 3.0%, 2/15/2027 "IP", Series 4046, Interest Only, 3.0%, 5/15/2027 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "ZB", Series 4183, 3.0%, 3/15/2043 "ZP", Series 4181, 3.0%, 3/15/2043 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "MZ", Series 3821, 3.5%, 3/15/2041 "DZ", Series 4199, 3.5%, 5/15/2043 "ZG", Series 4213, 3.5%, 6/15/2043 "VZ", Series 4212, 4.0%, 6/15/2043 "JI", Series 3558, Interest Only, 4.5%, 12/15/2023 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "SY", Series 3035, Interest Only, 5.926%*, 9/15/2035 "IO", Series 2580, Interest Only, 6.0%, 3/15/2033 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "SG", Series 3033, Interest Only, 6.476%*, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "JS", Series 3572, Interest Only, 6.626%*, 9/15/2039 "SB", Series 2742, Interest Only, 6.826%*, 1/15/2019 "SN", Series 3175, Interest Only, 6.976%*, 6/15/2036 Federal National Mortgage Association: "1", Series 17, Principal Only, Zero Coupon, 5/1/2017 "ZC", Series 2012-134, 2.5%, 12/25/2042 "DI", Series 2011-136, Interest Only, 3.0%, 1/25/2026 "ZM", Series 2013-18, 3.0%, 3/25/2033 "LA", Series 2013-30, 3.0%, 3/25/2043 "PU", Series 2013-30, 3.0%, 4/25/2043 "LZ", Series 2013-45, 3.0%, 5/25/2043 "ZC", Series 2013-53, 3.0%, 6/25/2043 "HI", Series 2010-123, Interest Only, 3.5%, 3/25/2024 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 "KI", Series 2012-98, Interest Only, 3.5%, 7/25/2027 ''IO", Series 2012-146, Interest Only, 3.5%, 1/25/2043 "LZ", Series 2013-6, 3.5%, 2/25/2043 "ZN", Series 2013-54, 3.5%, 6/25/2043 "KZ", Series 2013-66, 3.5%, 7/25/2043 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "ZB", Series 2010-136, 4.0%, 12/25/2040 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "CZ", Series 2011-99, 4.5%, 10/25/2041 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "ZA", Series 2008-24, 5.0%, 4/25/2038 "KT", Series 2007-32, 5.5%, 4/25/2037 "PJ", Series 2004-46, Interest Only, 5.83%*, 3/25/2034 "HS", Series 2009-87, Interest Only, 5.98%*, 11/25/2039 "ZB", Series 2005-37, 6.0%, 5/25/2035 "WI", Series 2011-59, Interest Only, 6.0%, 5/25/2040 "HI", Series 2010-2, Interest Only, 6.5%, 2/25/2040 "PI", Series 2006-20, Interest Only, 6.51%*, 11/25/2030 "SA", Series 2005-17, Interest Only, 6.53%*, 3/25/2035 "SI", Series 2007-23, Interest Only, 6.6%*, 3/25/2037 "SJ", Series 2007-36, Interest Only, 6.6%*, 4/25/2037 "KI", Series 2005-65, Interest Only, 6.83%*, 8/25/2035 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "IG", Series 2010-147, Interest Only, 2.0%, 11/16/2013 "PE", Series 2013-24, 2.875%, 2/20/2043 "HX", Series 2012-91, 3.0%, 9/20/2040 "ZD", Series 2013-37, 3.0%, 3/20/2043 "BZ", Series 2013-79, 3.0%, 5/20/2043 "IE", Series 2011-128, Interest Only, 3.5%, 9/20/2026 "ZJ", Series 2013-106, 3.5%, 7/20/2043 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "NI", Series 2010-44, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "CI", Series 2011-111, Interest Only, 4.5%, 11/20/2037 "GP", Series 2010-67, 4.5%, 3/20/2039 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "AI", Series 2012-15, Interest Only, 4.5%, 9/20/2040 "ZV", Series 2011-73, 4.5%, 5/20/2041 "QI", Series 2013-20, Interest Only, 4.5%, 12/16/2042 "LV", Series 2012-77, 5.0%, 7/20/2026 "ZB", Series 2004-31, 5.0%, 4/20/2034 "MI", Series 2009-76, Interest Only, 5.0%, 3/20/2035 "ZA", Series 2006-47, 5.0%, 8/16/2036 "Z", Series 2008-5, 5.0%, 1/20/2038 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "Z", Series 2009-112, 5.0%, 11/20/2039 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 3 "MI", Series 2004-38, Interest Only, 5.5%, 11/20/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "YI", Series 2010-147, Interest Only, 5.5%, 7/16/2039 "BS", Series 2011-93, Interest Only, 5.925%*, 7/16/2041 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "BZ", Series 2004-46, 6.0%, 6/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.125%*, 2/16/2040 "SA", Series 2012-84, Interest Only, 6.128%*, 12/20/2038 "SM", Series 2009-100, Interest Only, 6.275%*, 5/16/2039 "AI", Series 2007-38, Interest Only, 6.285%*, 6/16/2037 "SL", Series 2009-100, Interest Only, 6.325%*, 5/16/2039 "QA", Series 2007-57, Interest Only, 6.328%*, 10/20/2037 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SL", Series 2007-26, Interest Only, 6.625%*, 5/16/2037 "S", Series 1999-17, Interest Only, 8.025%*, 5/16/2029 "S", Series 2000-14, Interest Only, 8.175%*, 2/16/2030 Total Collateralized Mortgage Obligations (Cost $244,910,266) Government & Agency Obligations 5.1% U.S. Government Sponsored Agency 1.1% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 4.0% U.S. Treasury Bill, 0.02%**, 2/13/2014 (b) U.S. Treasury Notes: 0.75%, 6/15/2014 (c) (d) 1.0%, 8/31/2016 Total Government & Agency Obligations (Cost $73,012,911) Contract Amount Value ($) Call Options Purchased 0.4% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72 % - Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 Pay Fixed Rate — 4.19% - Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Pay Fixed Rate — 4.32% - Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Call Options Purchased (Cost $5,194,428) Put Options Purchased 0.1% Options on Interest Rate Swap Contracts Receive Fixed Rate — 2.19% - Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Receive Fixed Rate — 2.32% - Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Put Options Purchased (Cost $2,726,033) Shares Value ($) Cash Equivalents 2.8% Central Cash Management Fund, 0.06% (e) (Cost $39,053,575) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,728,175,389)† Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of October 31, 2013. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,728,347,131. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $14,259,638. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $42,706,660 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $28,447,022. (a) When-issued or delayed delivery securities included. (b) At October 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At October 31, 2013, this security has been pledged, in whole or in part, as collateral for open bilateral swap contracts. (d) At October 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 12/19/2013 3 Month Euro Euribor Interest Rate Futures EUR 9/15/2014 17 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 9/15/2014 21 3 Month Euroyen Futures JPY 9/12/2014 23 3 Month Sterling (Short Sterling) Interest Rate Futures GBP 9/17/2014 29 90 Day Eurodollar USD 9/15/2014 24 ASX 90 Day Bank Accepted Bills AUD 9/11/2014 25 Ultra Long U.S. Treasury Bond USD 12/19/2013 50 Total unrealized appreciation At October 31, 2013, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed — 3.19% - Pay Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Receive Fixed — 3.32% - Pay Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Receive Fixed — 4.064% - Pay Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Receive Fixed — 4.22% - Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 3.093% - Receive Floating — LIBOR 10/21/2014 10/21/2044 3 10/17/2014 ) Pay Fixed — 3.033% - Receive Floating — LIBOR 10/24/2014 10/24/2044 4 10/22/2014 ) Pay Fixed — 2.888% - Receive Floating — LIBOR 11/3/2014 11/3/2044 1 10/30/2014 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Pay Fixed — 2.064% - Receive Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Pay Fixed — 2.385% - Receive Floating — LIBOR 3/31/2014 3/31/2044 6 3/27/2014 ) Pay Fixed — 2.423% - Receive Floating — LIBOR 3/20/2014 3/20/2044 2 3/18/2014 ) Pay Fixed — 3.19% - Receive Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Pay Fixed — 3.32% - Receive Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Total Put Options ) Total ) (f) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2013 was $2,189,368. At October 31, 2013, open interest rate swap contracts were as follows: Centrally Cleared Swap Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 5/13/2014 5/13/2044 5 Fixed — 4.064% Floating — LIBOR ) ) Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 4/23/2014 4/23/2016 1 Fixed — 0.921% Floating — LIBOR ) ) 4/23/2014 4/23/2019 1 Fixed — 2.077% Floating — LIBOR ) ) 7/19/2014 7/19/2021 4 Fixed — 2.63% Floating — LIBOR ) ) ) 4/23/2014 4/23/2024 4 Fixed — 3.024% Floating — LIBOR ) ) ) 4/23/2014 4/23/2034 4 Fixed — 3.532% Floating — LIBOR ) 5/22/2014 5/22/2020 4 Floating — LIBOR Fixed — 1.686% ) — ) 6/3/2013 6/3/2025 1 Floating — LIBOR Fixed — 3.0% ) — ) Total net unrealized depreciation ) Counterparties: 1 Nomura International PLC 2 JPMorgan Chase Securities, Inc. 3 BNP Paribas 4 Citigroup, Inc. 5 Morgan Stanley 6 Barclays Capital PLC Currency Abbreviations AUD Australian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, interest rate swap contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Mortgage-Backed Securities Pass-Throughs $
